Appellant was convicted of violating the law prohibiting the sale of intoxicating liquors in Bell County, a prohibition county.
The indictment in this case is exactly like the indictment in No. 4167, Will Dupree v. State, from the same county, this day decided, and the objections the same. As held in that case, the indictment is good. The same objections were made to the introduction of the orders in this as in the Dupree case, with the same correct result.
In another bill, appellant complains of the court's refusal to permit him to prove by various witnesses that H.M. Bryan, the State's main witness, had made to them, respectively, sales of intoxicating liquors in Bell County between the 1st and 3d of January, 1916. It is settled in this State that proof that any witness who testifies has committed any given crime is inadmissible. It is only permissible to impeach him by showing that he has been indicted or convicted for such crime. (Sec. 168, p. 102, 1 Branch's Ann. P.C.) Therefore, the court committed no error in refusing several witnesses tendered by appellant to testify to the actual commission of the crime of illegally selling to them by said State's witness intoxicating liquors in Bell County. It would make no difference that they had asked him if he had sold whisky to the respective parties and he had denied it. Appellant was concluded by his answer.
On the other hand, it is equally well settled that any witness can be impeached by the adverse party by proving by the witness on cross-examination that within a period not too remote he had been indicted or convicted of a felony or misdemeanor imputing moral turpitude. (Sec. 167, 1 Branch's Ann. P.C., p. 101.) Therefore, the court committed no error in permitting the State on cross-examination of appellant *Page 266 
to prove that he had been so indicted and tried, he also having answered that he had been acquitted.
The judgment is affirmed.                           Affirmed.